                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HANNAH MARIE HENDRICKS,                            Case No. 19-cv-04427-EMC
                                   8                    Petitioner,
                                                                                            ORDER TO FILE DOCUMENTS
                                   9             v.                                         UNDER SEAL
                                  10     WYLEY Z JENKINS,                                   Docket No. 12
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Respondent’s motion to file Exhibit A and Exhibit B attached to Respondent’s Return To
                                  14   Petition For Writ of Habeas Corpus is GRANTED. Docket No. 12. Both Exhibits -- Exhibit A is
                                  15   the Pre-Sentence Investigation Report and Exhibit B is the Statement of Reasons – were filed
                                  16   under seal in Petitioner’s federal criminal case in the District of Idaho and should remain under
                                  17   seal in this case. See N.D. Cal. Civil Local Rule 79-5(b); cf. N.D. Cal. Crim. L. R. 32-7(a)
                                  18   (providing that presentence reports and related documents offered in a sentencing hearing “are
                                  19   confidential records of the Court” that generally may only be disclosed “to the Court, court
                                  20   personnel, the defendant, defense counsel, and the attorney for the government in connection with
                                  21   sentencing, violation hearings, appeal or collateral review”).
                                  22

                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: February 27, 2020
                                  26
                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
